

116 HR 1356 IH: Special Counsel Transparency Act
U.S. House of Representatives
2019-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1356IN THE HOUSE OF REPRESENTATIVESFebruary 26, 2019Mr. Doggett (for himself and Mr. Cicilline) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo require a Special Counsel report, and for other purposes.
	
 1.Short titleThis Act may be cited as the Special Counsel Transparency Act. 2.Report (a)In generalA Special Counsel (as described in part 600 of title 28, Code of Federal Regulations, or any successor thereto), or any other official appointed by the Attorney General who exercises duties commensurate with those of a Special Counsel and exercises a similar degree of independence from the normal chain of command of the Department, shall prepare a report as described in subsection (b) if—
 (1)the Special Counsel determines that he or she has completed his or her investigation; or (2)the Special Counsel is removed from his or her office, transferred to another location or position within the Department of Justice, or resigns before the completion of the investigation.
 (b)RequirementsNot later than 30 days after the date on which an event described in paragraph (1) or (2) of subsection (a) occurs, the Special Counsel shall submit to the Attorney General, the Chairman and Ranking Member of the Committee on the Judiciary of the Senate, and the Chairman and Ranking Member of the Committee on the Judiciary of the House of Representatives a report that—
 (1)details the factual findings of the investigation, including any underlying evidence; (2)explains the prosecution or declination decisions, if any, reached by the Special Counsel; and
 (3)contains information regarding significant prosecutorial decisions and significant expenditures by the Office of the Special Counsel.
 (c)Additional contentsIf, at any time during the course of an investigation conducted by a Special Counsel, the Special Counsel consulted with the Attorney General for the purpose of including additional jurisdiction beyond that specified in the original jurisdiction of the Special Counsel, information regarding such consultation shall be included in the report required under subsection (a), including whether the Attorney General determined to include the additional matters within the jurisdiction of the Special Counsel or assign the matters to a different investigator.
 (d)Classified annexThe report required under subsection (a) shall be submitted in unclassified form, and may include a classified annex if necessary.
			(e)Availability to the public
 (1)In generalThe unclassified form of the report shall be made available to the public, consistent with section 552a of title 5, United States Code (commonly known as the Privacy Act of 1974), other Federal statutes, and the Federal Rules of Procedure.
 (2)Written explanationIf any information contained in the report required under subsection (a) is determined to be classified or is otherwise not made available to the public, the Attorney General shall submit a written statement to Congress that explains the reasons for such determination.
 (f)Removal or transfer of special counselIf the Attorney General removes or transfers the Special Counsel, the Attorney General shall communicate to the Chairman and Ranking Member of the Committee on the Judiciary of the Senate, and the Chairman and Ranking Member of the Committee on the Judiciary of the House of Representatives the reasons for such removal or transfer in writing not later than 10 days after the date on which the Special Counsel submits the report required under subsection (a).
 (g)Compensation; access to materialsFor the purposes of completing the report required under subsection (a), the Special Counsel shall— (1)continue to receive a salary and shall be provided such resources, including staff, as is necessary to complete such report; and
 (2)have access to all materials of the investigation, unless the access is otherwise restricted by law or court order.
 (h)Additional reportsIn addition to any report required under subsection (a) and not later than 180 days after the date of enactment of this Act or after the appointment of any Special Counsel who was not appointed as of the date of enactment of this Act, and every 180 days thereafter, the Special Counsel shall submit to the Attorney General, the Chairman and Ranking Member of the Committee on the Judiciary of the Senate, and the Chairman and Ranking Member of the Committee on the Judiciary of the House of Representatives a report on—
 (1)the budgetary requirements and expenditures of the Office of Special Counsel; (2)the number and types of personnel, such as trial attorneys, paralegals, and investigators, employed by or assigned to the Office of the Special Counsel;
 (3)aggregate statistics on the performance of the Office of the Special Counsel, such as the number of—
 (A)persons charged; (B)persons convicted; and
 (C)search warrants sought; and (4)any other information the Special Counsel determines is relevant to the nature and circumstances of the investigation or the operations of the Office of the Special Counsel.
 3.Sense of CongressIt is the sense of Congress that— (1)Congress has an important responsibility under the Constitution of the United States to conduct oversight of the executive branch, including the Department of Justice;
 (2)if a Special Counsel determines that he or she possesses information that should be disclosed to Congress, as part of the oversight role of Congress, the Special Counsel should take all steps not prohibited by law in order to do so, including information relating to—
 (A)any decision of a Special Counsel to resign; (B)any decision to remove a Special Counsel from office, or transfer a Special Counsel to another location or position within the Department of Justice; or
 (C)a determination by a Special Counsel that he or she has become too circumscribed in jurisdiction or authorization to effectively continue the investigation to completion;
 (3)an investigation undertaken by a Special Counsel is, by its nature, one of great political and civic importance;
 (4)the public has a substantial interest in receiving the conclusions of the Special Counsel at the earliest possible time; and
 (5)the Special Counsel should conclude the investigation as soon as practicable and to report on his or her findings to the people of the United States.
			